DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 07/20/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 4, 6, 8-14, 16-20 have been amended. Claims 7 and 15 are canceled. Claim 21 is newly added. Claims 1-6, 8-14, 16-21 are currently pending.

Allowable Subject Matter
Claims 1-6, 8-14, 16-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheri Arnsdorff on 09/10/2021



Claim 22 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of fault handling in CPRI/Ethernet networks.  For example, Martinotti (US 2015/0249549) describes encapsulation of CPRI frames at interworking functions, IWF, in which CPRI frames generated by a REC are encapsulated at the IWF and transmitted through an intermediate network.  A receiving IWF decapsulates the encapsulated packet, and recovers the CPRI frame to be fed to the RE.  Martinotti further describes providing a fault indicator in the encapsulated packet. Illyadis (US 2014/0185601), further discloses synchronization of Radio over Ethernet switching units internal clocks based on timestamps in packetized radio signal streams.   Other prior arts such as Ruffini et al. (US 2018/0206203), describe synchronization of Remote and Hub switch in a CPRI over WDM environment, and Cheng (US 2017/0070983), describes general concepts of encapsulating CPRI over an Ethernet network.  Medeiros (US 2015/0288445), further describes CPRI alarms included in CPRI data streams. While concepts of CPRI, Ethernet, Fault logging, proxy nodes, and resynchronization can be taught separately, the prior art does not teach the specific combination of claim limitations as a whole.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the 
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0250738 to Shako et al, directed to CPRI clock synchronization.
“5G Fronthaul – Latency and Jitter Studies of CPRI over Ethernet” to Chitimalla et al., directed to encapsulation of CPRI over Ethernet.
“Synchronization Challenges in Packet-Based Cloud RAN Fronthaul for Mobile Networks”, to Checko et al, synchronization of packet-based front haul using 1588.
“IEEE P1904.3 Radio over Ethernet short introduction” to Korhonen, Jouni., directed to an introduction of Radio over Ethernet as an encapsulation format.
“IEEE P1904.3 TF Radio over Ethernet update”, to Maiden, Richard., directed to updates of Radio over Ethernet as an encapsulation format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENKEY VAN/Primary Examiner, Art Unit 2477